Citation Nr: 0122904	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder.  

2.  Entitlement to service connection for a bilateral hand 
disorder manifested by pain and stiffness.  

3.  Evaluation of migraine, currently rated as 10 percent 
disabling.  

4.  Evaluation of uterine leiomyoma and uterine fibroids, 
evaluated as noncompensable from August 1, 1999 to April 4, 
2000.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1999.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for migraine assigning 
a 10 percent evaluation, granted service connection for 
uterine leiomyoma/fibroids assigning a noncompensable 
evaluation, and denied service connection for dysthymic 
disorder and bilateral hand disorder.  

The issues of evaluation of migraine and leiomyoma/fibroids, 
are reflected on the first page of this decision in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of these issues as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issues as 
entitlement to higher evaluation on appeal from the initial 
grants of service connection.  

Additionally, the Board notes that while the appeal was 
pending, the veteran underwent a hysterectomy.  Subsequently, 
the RO, in a June 2000 rating decision, granted service 
connection for status post hysterectomy with removal of left 
ovary with history of endometriosis and leiomyoma/fibroid 
tumors and granted special monthly compensation for loss of 
the left ovary effective from April 5, 2000, the date of the 
hysterectomy.  Accordingly, the RO, in the June 2000 rating 
decision, adjusted the veteran's grant of service connection 
for residuals of uterine leiomyoma/fibroid tumors as in 
effect from August 1, 1999 to April 4, 2000, and thereafter 
was encompassed by the veteran's evaluation of status post 
hysterectomy.   Thus, the Board has rephrased this issue as 
evaluation of uterine leiomyoma and uterine fibroids, 
evaluated as noncompensable from August 1, 1999 to April 4, 
2000. 

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
higher evaluations for her migraines and uterine 
leiomyoma/fibroids to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Dysthymic disorder originated in active service.  

2.  Migraine is manifested photophobia, nausea, visual 
symptoms of dots, phengophobia, paresthesias on the 
symptomatic side of the face, and characteristic prostrating 
attacks occurring on an average of once a month.  

3.  The medical evidence does not show very frequent 
completely prostrating and prolonged migraine attacks 
productive of severe economic inadaptability.

4.  Uterine leiomyoma and fibroids for period from August 1, 
1999 to April 4, 2000, were manifested by an enlarged uterus, 
and fibroids.  


CONCLUSIONS OF LAW

1.  Dysthymic disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  

2.  The criteria for a 30 percent evaluation, but no more, 
for migraine have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2000).  

3.  The criteria for a 10 percent evaluation, but no more, 
for uterine leiomyoma/fibroids for the period from August 1, 
1999 to April 4, 2000 have been met.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 4.1, Diagnostic Code 7622, 7628 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The service medical records show that the veteran had been 
nervous since entering active duty.  At an April 1999 
retirement examination, the veteran's complaints of 
depression or excessive worry, and nervous trouble were 
noted.  She further reported ongoing depression since 1996.  
The final diagnoses included mild depression which was not 
suicidal or homicidal.  At a subsequent April 1999 
examination, it was noted that depression had reportedly been 
treated with Prozac and occasional depression without 
suicidal ideation was recorded.

At a January 2000 VA general medical examination, the veteran 
stated experiencing depression since 1982 and that she had 
been taking Prozac since 1996.  She complained of isolation 
spells with decreased appetite and having had suicidal 
ideation without attempts.  The diagnoses included depression 
but without clinical depression.  On mental evaluation, the 
veteran reported that she had inservice problems with 
depression and had seen a psychiatrist 3 years previously, 
and that she currently saw the psychiatrist on a regular 
basis every month for depression and was treated with Prozac.  
She complained of frequently feeling sad, wanting to be 
alone, and frequent crying spells.  She felt as if she never 
could do a good enough job and that she was very sensitive 
and was extremely hurt by people offering her suggestions 
which she felt were critical.  She complained of frequent 
insomnia and chronic worry about doing the right thing, and 
appetite fluctuation.  Objectively, she appeared mildly 
depressed.  Neurovegetative signs of depression were present.  
There was evidence of insomnia, appetite changes, dysphoria, 
crying spells, low energy and poor concentration.  There was 
evidence of mild anxiety.  Dysthymic disorder was diagnosed.  
The examiner opined that the veteran clearly met the 
diagnostic criteria for a dysthymic disorder and that she had 
been depressed for many years.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  For a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Upon review, the Board finds that the complete clinical 
evidence shows contemporaneous symptoms of nervousness and 
depression during and subsequent to active service.  The 
veteran relates that her depression began during active 
service.  The complete medical evidence is consistent with 
the inservice development of abnormal nervousness and 
depression.  Her claim for a disability manifested by 
depression was filed less than a month following separation 
and the VA psychiatric evaluation showing dysthymic disorder 
manifested by longstanding depression took place pursuant to 
her claim about 6 months following separation.  Accordingly, 
the Board concludes that a dysthymic disorder was first 
manifested by inservice depression and as such, service 
connection is warranted for dysthymic disorder.  

II.  Evaluation

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluations, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A.  Migraine

The service medical records reflect complaints and diagnoses 
of migraine headaches during service.  An April 1999 service 
examination showed that migraines occurred on weekends every 
three months.  A January 2000 military clinical record 
revealed that the veteran complained of monthly headaches not 
related to her menstrual cycles and more frequent headaches 
over the previous year.  The headaches were associated with 
photophobia, nausea without emesis, visual symptoms of dots, 
phengophobia, and paresthesias on the symptomatic side of the 
face, with the headache on the right side that day.  It was 
noted that June 1999 computerized axial tomogram of the head 
was normal.  She stated that the headache usually put her out 
of commission 1-2 days.  The assessment was migraine.  

At a January 2000 VA general medical examination, the veteran 
complained of migraine headaches that occurred at 
unpredictable intervals, approximately monthly, and lasting 
on average 2 days.  She reported that the pain was in the 
right temporal and frontal area and associated with nausea, 
visual spots, worsened by noise and light.  She complained 
that her migraine was becoming more frequent and prolonged.  
The diagnoses included migraines.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent 
evaluation requires migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  Migraine headaches occurring on an average 
once a month over last several months warrants a 30 percent 
disability rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrants a maximum disability rating 
of 50 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2000).  

In this case, the RO has evaluated the veteran's headaches at 
the 10 percent rate under 38 C.F.R. § 4.124a (2000).  The 
medical evidence consistently shows that the veteran's 
service-connected headaches are manifested by subjective 
complaints of unpredictable occurring headaches with 
photophobia, nausea, and visual spots, intensified by light 
and noise, phengophobia, and paresthesias on the side where 
the headache occurs.  After careful review of the record, the 
Board concludes that the veteran's service-connected 
migraines warrant a 30 percent rating under Diagnostic Code 
8100.  In particular, the veteran reported migraines occurred 
approximately monthly and lasted about 1-2 days, but the 
frequency had been increasing over the previous year.  
Medical records show that the veteran has been evaluated for 
her headaches on several occasions during 1999 and 2000.  
Thus, resolving the benefit of the doubt in the veteran's 
favor, the Board concludes that the veteran's migraines more 
nearly approximates the criteria for a 30 percent evaluation 
under Diagnostic Code 8100.  

For the next higher evaluation of 50 percent, to be granted, 
the veteran's headaches must be shown to equate with or 
approximate very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  While the veteran reported that her 
migraines had increased in frequency, she did not report that 
they occurred more often than monthly and there is no 
evidence of record that her migraines were productive of 
severe economic inadaptability.  Therefore, a disability 
rating in excess of 30 percent under Diagnostic Code 8100 is 
not warranted.
  
B.  Uterine Leiomyoma/Fibroids

Service medical records show that the veteran experienced 
gynecological problems while in service to include treatment 
for fibroid tumors on several occasions during service.  In 
1982, a leiomyomata uteri was diagnosed and she underwent 
removal of the uterine leiomyoma in 1992.  An April 1999 
gynecologic evaluation showed that the uterus was slightly 
irregular without pain.  Pelvic ultrasound revealed that the 
uterus was enlarged and contained numerous fibroid tumors.  
The diagnoses included uterine fibroids.  A computerized 
axial tomogram of the pelvis in July 1999 revealed an 
enlarged uterine fundus containing numerous masses consistent 
with fibroid tumors.  The uterus was irregular in outline and 
the appearance was consistent with fibroid tumors.  Military 
medical records dated in October 1999 reflect that the 
veteran requested a total hysterectomy in connection with 
uterine fibroid.  A December 1999 pelvic ultrasound study 
disclosed that the uterus had enlarged since the previous 
ultrasound examination and there were multiple fibroids in 
the fundus.  

At a February 2000 VA gynecological examination, the veteran 
reported that her menstrual cycle was regular but that during 
the cycle she experienced heavy bleeding with small clots.  
Clinical evaluation revealed that the uterus was an irregular 
12-week size and mobile.  The bimanual examination revealed 
no masses.  The impressions included uterine leiomyoma.  It 
was noted that she was scheduled for a hysterectomy.  She was 
advised to consider a vaginal hysterectomy because of the 
relatively small size of the leiomyoma and the excellent 
motility of her uterus.  

In a March 2000 rating decision, the RO granted service 
connection for uterine leiomyoma/fibroid tumors and assigned 
a noncompensable evaluation under Diagnostic Code 7628.

Under 38 C.F.R. § 4.116, Diagnostic Code 7628, benign 
neoplasms of the gynecological system are to be rated 
according to impairment in the function of the urinary or 
gynecological systems, or skin.  In this case, the impairment 
is to the gynecological system, as the veteran has been 
treated for uterine leiomyoma/fibroids.  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20 (2000).  Here, 
however, the RO did not provide an analogous Diagnostic Code 
for evaluation.  Upon review, the Board will consider the 
criteria of related Diagnostic Codes to determine the 
appropriate diagnostic code for application.  

The Board observes that the veteran has reported heavy 
bleeding during her menstrual cycle and clinical evidence 
revealed an enlarging uterus with multiple fibroids.  Thus, 
the Board finds that these symptoms are most analogous to the 
displacement of the uterus, evaluated under Diagnostic Code 
is 7622.  Under 38 C.F.R. § 4.116, Diagnostic Code 7622, a 10 
percent evaluation is warranted for displacement of uterus 
with adhesions and irregular menstruation.  A 30 percent 
evaluation is warranted when there is marked displacement of 
the uterus and frequent or continuous menstrual disturbances.  
38 C.F.R. § 4.116, Diagnostic Code 7622 (2000).  

After careful review of the record, the Board finds that the 
veteran's service-connected leiomyoma/fibroids warrant a 10 
percent rating under Diagnostic Code 7622.  In particular, 
the medical evidence since separation shows that the veteran 
reported experiencing heavy bleeding during her period and 
that pelvic ultrasounds in July 1999 and December 1999 
revealed an enlarging uterus and multiple fibroids.  Thus, 
resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that the veteran's leiomyoma/fibroids for 
the period from August 1, 1999 to April 4, 2000 more nearly 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 7622.  

For the next higher evaluation of 30 percent, to be granted, 
marked displacement of the uterus and frequent or continuous 
menstrual disturbances must be shown.  Here, while the 
evidence revealed an enlarged uterus, there was no finding 
that the veteran experienced frequent or continuous menstrual 
disturbances.  In fact, the evidence indicates that her 
menstrual cycle was regular.  Therefore a disability rating 
in excess of 10 percent under Diagnostic Code 7622 is not 
warranted.

During the course of this appeal, private medical evidence 
revealed that the veteran underwent abdominal hysterectomy in 
April 2000 for uterine fibroids and pelvic pressure.  
Thereafter, the RO, in a June 2000 rating decision, 
discontinued service connection for residuals of uterine 
leiomyoma/fibroid tumors effective April 4, 2000, the date of 
the surgery, and granted service connection for status post 
hysterectomy with removal of left ovary with history or 
endometriosis and leiomyoma/ fibroid tumors and removal of 
the left ovary, effective April 5, 2000.    

III.  VCAA Considerations

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.   
The RO has met its duty to assist the veteran in the 
development of the above claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran and her representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate these claims.  The evidence of 
record includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examination, and personal statements made by the veteran in 
support of her claim.  The veteran declined the opportunity 
to present testimony at a personal hearing.  The Board is 
unaware of any additional evidence which is available in 
connection with the issues addressed above.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See generally VCAA 2000; McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

ORDER

Service connection for dysthymic disorder is granted.  A 30 
percent evaluation, but no more, for migraine is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  A 10 percent evaluation, but 
no more, for uterine leiomyoma and uterine fibroids for the 
period from August 1, 1999 to April 4, 2000 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.   


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In addition to redefining the obligations of VA with 
respect to the duty to assist and providing an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, this law 
also eliminated the concept of a well grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the veteran's service medical records reflect the veteran's 
multiple complaints of joint pain and occasional stiffness of 
the hands.  A variety of diagnoses to include clinical 
polyarthritis, seronegative rheumatoid arthritis, systemic 
lupus erythematosus, mixed connective tissue disease, 
osteoarthritis, and bilateral stiffness of the hands have 
been suggested.  

Post service military clinical records, dated in October 
1999, show continued complaints of aching hands, with 
stiffness and cramps especially worse in the morning.  
Probable bilateral carpal tunnel syndrome was assessed.  
Complete orthopedic and neurologic findings are needed to 
ascertain the nature and severity of any bilateral hand 
disability.   

Pursuant to the current evidence of record regarding possible 
bilateral carpal tunnel syndrome and the inadequacy of the 
clinical findings regarding all joints of the hands since the 
veteran's separation from active service, complete orthopedic 
and neurologic evaluations of the hands are needed to 
ascertain the presence of any disability that may be subject 
to service connection.  Accordingly, this case is REMANDED 
for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and non-VA) who treated the 
veteran for any disorder of the wrists 
and hands since April 1999.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
ascertain the current nature and severity 
of any wrist and hand dysfunction, 
especially to confirm or rule out the 
presence of carpal tunnel syndrome of the 
wrists.  The claims folder and a copy of 
this remand must be made available to the 
examiners for review before the 
examinations, respectively.  The review 
of these records must be referred to in 
writing on the examination reports.  All 
indicated orthopedic and neurologic tests 
on the wrists and hands should be 
performed.  The examiner should opine 
whether it is likely as not that any 
wrist/hand dysfunction found to be 
present is related to the veteran's 
service.  The complete rationale for all 
conclusions reached must be presented on 
the examination reports.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


